             Case 2:21-cv-00043-JM Document 2 Filed 04/27/21 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                      DELTA DIVISION

MELVIN WILLIS                                                                                    PETITIONER
Reg. #48144-044

V.                                 CASE NO. 2:21-CV-43-JM-BD

BUREAU OF PRISONS                                                                           RESPONDENT

                                                    ORDER

         Melvin Willis pleaded guilty in the Eastern District of Missouri to three counts of

possession with intent to distribute. See United States v. Willis, 4:18-CR-750-CDP (E.D. MO.)

(Nov. 12, 2020) (Doc. 109). The Court sentenced Mr. Willis to the Bureau of Prisons for 120

months’ imprisonment. (Id. at 2). He is currently serving his federal sentence at the Federal

Correctional Complex in Forrest City, Arkansas. (Doc. 1)

        Mr. Willis filed a request for compassionate release with this Court. (Doc. 1)

Compassionate release requests like this one are governed by 18 U.S.C. §3582(c)(1)(A). But

jurisdiction to rule on such request resides with the sentencing court alone. To pursue his request

for compassionate release, Mr. Willis must move for release in the district court that imposed the

sentence, the Eastern District of Missouri. Accordingly, Mr. Willis’s petition (Doc. 1) is

dismissed without prejudice for lack of jurisdiction. 1

        IT IS SO ORDERED this 27th day of April, 2021.



                                                              ____________________________________
                                                              UNITED STATES DISTRICT JUDGE




1
 The Clerk filed Mr. Willis’s submission as a petition for writ of habeas corpus brought under 28 U.S.C. § 2241,
and the case was automatically referred to Magistrate Judge Beth Deere. The Court withdraws the referral.
